Citation Nr: 0918143	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-16 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1946 to June 
1948.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 RO decision, which 
denied claims for service connection for bilateral hearing 
loss and tinnitus.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, 
bilateral hearing loss is causally or etiologically related 
to his military service.

2.  Resolving all reasonable doubt in favor of the Veteran, 
tinnitus is causally or etiologically related to his military 
service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2008).

2.  Service connection for tinnitus is warranted.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 4.87 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection, 
the benefits sought on appeal have been granted in full, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on these claims is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 
In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2008).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2008).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  Specifically, the 
Veteran contends that he was exposed to acoustic trauma in 
service, which consisted of being on the firing range and 
performing duties as a drummer in the band.  See Statement of 
Accredited Representative of Appealed Case, June 2007.  The 
Veteran has asserted that both of these disabilities began in 
1948, noting specifically that he has had ringing in his ears 
since he was in service.  See Claim, May 2006.

A review of the Veteran's service treatment records does not 
reveal any in-service complaints, treatment, or diagnosis of 
tinnitus, ringing of the ears, or hearing loss of either ear.  
The Veteran was noted as scoring a 15 out of 20 bilaterally 
on his July 1946 enlistment examination report and a 15 out 
of 15 bilaterally on his June 1948 separation examination 
report.  His DD-214 Form reflects that he served as a 
Bandsman Drummer. 

In December 2006, the Veteran underwent a VA examination.  
The audiological summary report of examination for organic 
hearing loss from this examination report reflected puretone 
thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
50
65
85
LEFT
25
25
45
85
80
Speech recognition ability was 80 percent for the right ear 
and 82 percent for the left ear.  As the auditory threshold 
reached a level of greater than 40 decibels at several of the 
frequencies bilaterally, the criteria for hearing loss as 
described under 38 C.F.R. § 3.385 were met bilaterally. 

At this examination, the Veteran reported that he had 
experienced tinnitus for over 30 years whose condition of 
onset he was unaware.  He offered no onset date for his 
hearing loss.  Upon review of the claims folder and 
consideration of the Veteran's reports of noise exposure, the 
examiner noted that the Veteran's exposure to high risk noise 
in the military was limited to the rifle range for periods of 
4 hours once a month.  Hearing protection was not provided.  
Other sources of high risk noise included his years with the 
Post Office (13 years around sorting equipment) and a 
munitions plant (Lake City) for 10 years where he was exposed 
to explosives.  The examiner determined that this finding 
minimizes his claim for military related noise exposure being 
the basis for his present condition or initiating his present 
condition.  He went on to say that this is less likely than 
not a reasonable cause for his hearing impairment.  He 
determined that more likely than not the major basis for his 
noise induced hearing loss was 10 years of working at Lake 
City (highest risk noise) followed by his working in the Post 
Office (next highest contributor).  The limited time he was 
exposed to high risk noise in the military lowers this factor 
as a high risk source for hearing loss.  The examiner 
concluded by noting that the Veteran's claim for tinnitus was 
not time locked to his military service and more likely than 
not is attributable to his occupational endeavors.

The Veteran has asserted that this examination was inadequate 
in that, instead of asking him the specific onset date or 
period of his tinnitus, he was only given the choices of 10, 
20, or 30 years ago.  See Statement of Accredited 
Representative in Appealed Case, June 2007.  The Veteran 
asserted in his March 2007 notice of disagreement (NOD) that 
he made it very clear at this examination that his tinnitus 
has been present since he was in the military.  He also 
asserted in his NOD that his post-service employment 
consisted of sorting explosives and equipment, which involved 
no noise exposure.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  

Despite this negative opinion, the Board notes that the 
Veteran is competent to offer a description of the symptoms 
he experienced in service, and to describe a continuity of 
symptoms since service.  A layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With regard to the Veteran's claim for service connection for 
tinnitus, the Board has weighed the Veteran's lay reports of 
a continuity of symptomatology against the findings of the VA 
examination.  It appears that the VA opinion was based, at 
least in part, on the Veteran's claim for tinnitus not being 
time locked to his military service.  However, it is clear 
from the VA examination report that the Veteran reported 
experiencing tinnitus for "over 30 years".  The Veteran did 
not state at the VA examination that he began experiencing 
tinnitus only 30 years ago.  Additionally, the Veteran has 
since asserted that he has experienced tinnitus since service 
and that his assertions were misrepresented at the December 
2006 VA examination due to the way the questioning was 
phrased.  The Veteran also indicated on his May 2006 claim 
that his tinnitus disability began in 1948.  Therefore, as 
the examiner at the December 2006 VA examination appeared to 
base his opinion, at least in part, on an incorrect 
interpretation of the Veteran's assertions or a response 
based on a misunderstanding of the question, the Board finds 
this opinion not to be probative with regard to this matter.  

The Veteran's lay contentions are sufficient to place the 
evidence in equipoise as to whether or not the Veteran's 
claimed tinnitus had its onset while on active duty.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (holding that 
symptoms of tinnitus are capable of lay observation rendering 
a claimant competent to speak as to continuity of 
symptomatology).  Therefore, having resolved all reasonable 
doubt in favor of the Veteran, the Board will grant the 
Veteran's claim of service connection for tinnitus.

With regard to the Veteran's claim for service connection for 
bilateral hearing loss, the Board notes that the December 
2006 VA examination report did not reflect the Veteran's 
report of an onset date for his bilateral hearing loss.  
However, as noted, there appears to have been a 
misunderstanding between the Veteran and the VA examiner with 
regard to the Veteran's assertions.  The examiner determined 
that, more likely than not, the major basis for the Veteran's 
noise induced hearing loss was 10 years of working at Lake 
City, which involved exposure to explosives.  In his March 
2007 NOD, however, the Veteran indicated that his post-
service employment consisted of sorting explosives and 
equipment, which involved no noise exposure.  

As with his tinnitus, the Veteran reported on his May 2006 
claim that his hearing loss began in 1948.  Therefore, in 
light of the fact that this onset date assertion was not 
considered by the VA examiner, and because there is some 
discrepancy as to whether the Veteran's post-service 
employment actually involved significant noise exposure, the 
Board again finds that the Veteran's lay contentions are 
sufficient to place the evidence in equipoise as to whether 
or not the Veteran's bilateral hearing loss had its onset 
while on active duty.  Therefore, having resolved all 
reasonable doubt in favor of the Veteran, the Board will 
grant the Veteran's claim of service connection for bilateral 
hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


